By the Court.

Warner, J.
delivering the opinion.
The only question involved in this case, is the validity of the execution issued against Waters, as County Treasurer of Cher*187okee County. Two of the objections taken to the execution are, in our judgment, fatal to it.
[1.] The first section of the Act of 1825, authorizing the appointment of a County Treasurer, declares, “ That he shall, before he enters upon the duties of his office, give bond,-with security, to the Justices of the Inferior Court, for the faithful discharge of his duty, in such sum as they shall prescribe, not less than double the amount of the funds in hand, and the annual revenue of the County, and shall, moreover, take an oath well and truly to discharge the duties of his office.” Prince, 185. The first objection to the execution is, that Waters never gave any bond, with security, for the faithful discharge of his duly as County Treasurer, nor took the oath of office, as required by the provisions of the above recited Act. It appears that the records of the Inferior Court did not show that any bond and security had been given by Waters, or that he had even taken the oath required ; nor was there any other evidence that he had complied with the law in that respect, and the execution issued against Waters alone. Before he can be considered as a County Treasurer, in the eye of the law, and perform the duties of that office, he must first have complied with the provisions of the Statute, which authorized his appointment. The giving bond and secu- • lily was, at least, a condition precedent to his entering upon the duties of the office.
[2.] The 6th section of the Act of 1825, gives the authority to the Justices of the Inferior Court, or a majority of them, “to issue execution against the County Treasurer and his securities, for the amount in his hands, on his failing to pay or account therefor, within ten days after written notice from such Justices to that effect. Prince, 186.
The authority of the Clerk to issue the execution against Waters, is to be found in the following order or judgment of the Inferior Court: “ Cherokee County, March 14th, 1845 — Ordered by the Court, that the Clerk of this Court do forthwith issue an execution against Henry H. Waters, former County Treasurer for the County aforesaid, in favor of the Justices of the Inferior Court for said County and State, for the sum of five hundred and *188twenty-four dollars, for the amount detained in his hands and possession, with interest thereon, at eight per cent, per annum.”
This being a summary proceeding, unknown to the Common Law, must be construed strictly. The Statute only authorizes an execution to issue against a County Treasurer, for the amount of money in his hands, on his failing to pay or account therefor within ten days after loritten notice from the Justices of the Inferior Court to that effed.
From the record in this case, it appears that Waters had gone beyond the limits of the State, and for that reason the Court below held that notice was unnecessary. It is a principle of natural justice, which Courts are never at liberty to dispense with, unless under the mandate of positive law, that no person shall be condemned unheard, or without an opportunity of being heard. Flint River Steamboat Co. vs. Foster, 5 Geo. Rep. 202.
The mandate of the law, in the Act of 1825 is, that the County Treasurer shall have written notice to account for the money in his hands, from the Justices of the Inferior Court, and upon his failing to do so, and pay over the same within ten days thereafter, an execution may issue. The County Treasurer, being out of the limits of the State, is not made an exception by the Act requiring the wñtten notice, and the Courts cannot make it one without palpable judicial legislation.
Besides, it does not appear on the face of the judgment of the Justices of the Inferior Court, ordering the execution to issue, that any notice, as required by the Act, had been given to Waters, or that he was beyond the limits of the State — conceding that the latter fact would have dispensed with notice, which we hold would not have been sufficient, according to the positive mandate of the Statute. The judgment of the Justices of the Inferior Court is the foundation upon which the execution is based, and that judgment should show, upon its face, such facts as would authorize the execution to issue, according to the provisions of the Statutes affording the summary remedy against the County Treasurer.
[3.] We overrule the objection taken to the judgment being entered, nunc pro tunc, for the reason that it appears, from the re*189cord, that the judgment was regularly passed by the Justices of the Inferior Court, on the 14th March, 1845, and that the Cleric failed to enter it upon the minutes of the Court, at that time, as he should have done. The order of the 20th August, 1850, only directs the Clerk to' enter the judgment passed on the 14th March, 1845, upon the minutes of the Court.
Let the judgment of the Court below be reversed.